Citation Nr: 1420305	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  08-28 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for an eye disorder, to include as secondary to diabetes mellitus, type II. 

2. Entitlement to an initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Columbia, South Carolina, under cover letter from the VA RO in Roanoke, Virginia. 


FINDINGS OF FACT

1.  The medical evidence of record reveals that the Veteran has eye disorders diagnosed as asteroid hyalosis and generalized visual field constriction both of which are caused or aggravated by the service-connected diabetes mellitus.  

2.  The Veteran's left lower extremity peripheral neuropathy is manifested by wholly sensory involvement, including numbness, burning pain, and absent vibratory sensation; there is no evidence of strength, motor, or reflex deficit.




CONCLUSIONS OF LAW

1.  Eye disorders diagnosed as asteroid hyalosis and generalized visual field constriction are proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  

2.  The criteria for an initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran was provided notice the requisite notice in correspondence dated January 2007, which was prior to April 2007 adjudication of the claims on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman, 19 Vet. App. at 490-91.  Accordingly, once service connection was granted for left lower extremity peripheral neuropathy and the initial disability rating and effective dates were assigned section 5103(a) notice was no longer required.

VA has obtained available service treatment records; VA medical records; a VA examination reports, assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present, written statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was most recently afforded a VA examination in May 2012 in conjunction with his claim for an increased disability rating.  He contends that this examination is inadequate.  However, review of the examination report reveals that a physical examination was conducted and the examination report addresses the criteria necessary to rate the Veteran's service-connected left lower extremity peripheral neuropathy.  Moreover, the findings on this examination report are consistent with the other medical evidence of record.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service- connected disease or injury.  38 C.F.R. § 3.310.  

Service connection is in effect for type 2 diabetes mellitus.  The Veteran claims that he has an eye disorder which is caused secondary to his service-connected diabetes mellitus.  

A December 2010 VA examination report provides the most complete list of the eye disorders diagnosed in the Veteran, which include refractive error; a history of glaucoma, without evidence of current glaucoma; immature cataracts; and asteroid hyalosis.

A January 2011 VA outpatient report indicates that the Veteran's cataracts are age related, senile.  This report also indicates that while a diagnosis of glaucoma was not warranted, he does have a functional visual field restriction which the examiner indicated is associated with circulation changes from his service-connected diabetes mellitus.  Finally, the examiner also stated that the Veteran's asteroid hyalosis was also secondary to his service-connected diabetes mellitus.  

In June 2012, the most recent VA examination of the Veteran was conducted.  The diagnoses and medical opinions indicated were identical to those in the January 2011 examination report.  Specifically, the examiner indicated that the Veteran's asteroid hyalosis and generalized visual field constriction were both related to his service-connected diabetes mellitus.  

The preponderance of the evidence is not against the claim for service connection.  The Veteran has two eye disorders diagnosed as asteroid hyalosis and generalized visual field constriction, which the medical evidence of record indicates are related to his service-connected diabetes mellitus.  Accordingly, service connection for an eye disorder is warranted.

III.  Increased Disability Rating

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013). The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

This appeal is from the initial disability rating assigned upon the award of service connection for left lower extremity peripheral neuropathy. The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Service connection for left lower extremity peripheral neuropathy has been in effect at a 10 percent disability rating since May 2006.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

In January 2006 a VA examination for diabetes mellitus was conducted.  At this examination the Veteran indicated that he did not have any numbness or tingling of the left lower extremity.  Neurologic examination of the left lower extremity was negative for motor or sensory impairment.  

At a January 2007 VA examination, the Veteran reported a gradual onset of symptoms of burning and tingling sensation on the bottom of his left foot.  Neurologic examination of the left lower extremity was again negative for motor or sensory impairment.  Electromyography and nerve conduction velocity testing was conducted in February 2007; it revealed findings indicative of left lower extremity tibial neuropathy.  

An April 2008 VA outpatient treatment record reveals that the Veteran reported foot trouble, which was diagnosed as cellulitis, a skin disorder.  No neurologic findings were indicated.  

In May 2008, the Veteran asserted that he was experiencing "trouble" with his left lower extremity throughout the winters of 2007 and 2008.  During the July 2010 Board hearing, the Veteran testified that symptoms associated with his service-connected left lower extremity peripheral neuropathy had worsened since the last VA examination, which occurred in January 2007. 

At a December 2010 VA examination, the physical examination of the left lower extremity revealed no abnormalities.  The neurologic examination of the left lower extremity revealed absent vibratory sensation in the feet and toes, decreased pin prick sensation of the whole foot, absent light touch sensation of the foot and toes, and dysesthesias of the foot.  Motor functioning of the left lower extremity was normal.  

In May 2012, the most recent VA examination of the Veteran was conducted.  The Veteran reported having paresthesias, numbness, and both constant and intermittent pain of the left lower extremity.  Strength and reflex testing of the left lower extremity revealed normal results.  On sensory testing of the left lower extremity vibration sensation was absent.  There was no evidence of muscle atrophy.  While peripheral neuropathy was diagnosed, there was no evidence of any paralysis of the left lower extremity.  The examiner stated that there is "no motor involvement at this time, only sensory, there is no incomplete or complete paralysis present."  

In an August 2012 written statement, the Veteran asserted that the 2012 VA examination was inadequate, and that the examiner did not conduct a physical examination.  This is not supported by the record.  The examination report indicates that physical examination was conducted.  The examination report addresses the specific criteria used to rate the Veteran's service-connected left lower extremity.  The examination report is also consistent with the findings of the prior medical evidence of record.  The August 2012 examination report is adequate for rating purposes.  

VA medical evidence dated after the last supplemental statement of the case has been added to the record.  However, this evidence is not applicable to the current appeal as is related to inpatient psychiatric treatment, with no findings related to the Veteran's left lower extremity peripheral neuropathy.  

The neurologic diagnostic code applicable to the Veteran's left lower extremity peripheral neuropathy associated with his service-connected diabetes mellitus is Diagnostic Code 8520, concerning the evaluation of sciatic nerve paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  Id. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

The Veteran's service-connected left lower extremity peripheral neuropathy is rated at 10 percent for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  His symptoms are wholly sensory and therefore the rating is for the mild, or at most, the moderate degree.  The Board finds that a rating in excess of 10 percent is not warranted.  Although moderate incomplete paralysis of the sciatic nerve warrants a 20 percent evaluation, the Veteran's disability is manifested by wholly sensory involvement including numbness, burning pain, and absent vibratory sensation; there is no evidence of strength, motor, or reflex deficit.  There is no evidence that the Veteran's polyneuropathy of the left lower extremity is manifested by mild symptoms warranting the assignment of an initial rating in excess of 10 percent.  38 C.F.R. § 4.6 (2013).  There is no evidence of complete, or incomplete paralysis of the sciatic nerve which is includes marked muscular atrophy of the lower extremities, foot dangling and dropping, no active movement of the muscles below the knee, or flexion of the knee being weakened or lost.  Accordingly, an initial rating in excess of 10 percent rating for left lower extremity peripheral neuropathy is not warranted.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected left lower extremity peripheral neuropathy was evaluated under Diagnostic Code 8520, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's left lower extremity peripheral neuropathy at issue.  The Veteran's peripheral neuropathy of the left lower extremity is manifested by wholly sensory involvement, including numbness, pain, and absent vibratory sensation, but without strength, motor, or reflex deficit.  The criteria for the 10 percent rating assigned describe the disability level and symptomatology that result from this disorder.  An initial rating in excess of that assigned is provided for certain manifestations of neurologic impairment, but the medical evidence demonstrates that those manifestations are not present in this case.  Consequently, the Board concludes that the schedular evaluation in this case is adequate and that referral of the issues of entitlement for an initial rating in excess of that currently assigned for lower extremity peripheral neuropathy for extraschedular consideration is not required.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left lower extremity peripheral neuropathy, the evidence shows no distinct periods of time during the appeal period, when the service-connected disorder varied to such an extent that ratings greater or less than the initial 10 percent rating currently assigned would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In reaching these decisions, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim to an initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an eye disorder is granted.  

An initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


